Petition for rehearing suggests that we have overlooked Sec. 732.31, Fla. Stat. 1941, F.S.A., which provides that upon proceedings contesting a purported will that the proponents shall have the burden of proof, in the first instance, to establish the formal execution and attestation of the will, whereupon the burden shifts to the contestants to establish their stated grounds for revocation of probate.
Upon further consideration we find we were in error in affirming the appeal in that no evidence of any kind was introduced by the proponents to establish attestation. This is one of the statutory requirements whether the contest is before or after the will has been probated.
A prima facie case of execution was established but not attestation.
For an assignment of error merely to state that the court erred in entering a specified order is customarily treated as sufficient in our practice but it is not conducive to the best results. An assignment of error is in the nature of a declaration or complaint. It should state a case.
An appellate court should be liberal in not exacting too much nicety in the specifications of error assigned and on the contrary the appellants should be generous in designating with a fair degree of certainty the specific grounds for reversal. See 2 Am. Jur., Sec. 694, et seq.
"Questions presented" as argument in the brief must flow from and be raised by the complaint against the lower court and be supported by the record on appeal.
Reversed for further proceedings.
CHAPMAN, C. J., TERRELL, and BUFORD, JJ., concur.
BROWN and THOMAS, JJ., dissent.
ADAMS, J., not participating. *Page 318